Citation Nr: 1629116	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970 and he had additional service with the Army Reserves and Army National Guard from November 1970 to December 2003. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The Veteran testified at an April 2013 Travel Board hearing.  The hearing transcript is of record.

The Board remanded the appeal for additional development in July 2013, to include verification of the Veteran's National Guard and Reserves service dates, a request for National Guard and Reserves service treatment records, and a request for a supplemental medical opinion.  The Board finds that the evidence of record is adequate to grant the full benefit sought on appeal, and further remand is not necessary to comply with the Board's April 2013 remand directives.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran experienced combat-related acoustic trauma in service.

2.  The Veteran experienced chronic symptoms of hearing loss and tinnitus in service and since service separation.

3.  Currently diagnosed bilateral hearing loss and tinnitus are etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss and tinnitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1110, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis 

The Veteran contends that bilateral hearing loss and tinnitus are related to combat noise exposure in service.  After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in the Veteran's favor, that hearing loss and tinnitus were incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385 and he has currently diagnosed tinnitus.  On the authorized VA audiological evaluation in August 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
55
LEFT
10
25
20
55
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  

An August 2012 private audiogram from Audiology Consultants of Southwest Florida also identifies a diagnosis of sensorineural hearing loss and identifies a current diagnosis of tinnitus.   Accordingly, the Board finds that the Veteran has currently diagnosed tinnitus.  

The Board finds that the Veteran experienced acoustic trauma in service.  During an April 2013 Travel Board hearing, the Veteran testified that served in Air Defense Artillery in Vietnam.  He reported that he was a squad leader and was in charge of a 40 millimeter gun.  He reported acoustic trauma from firing that weapon, which discharged 240 rounds a minute, and reported that he was also trained on a 40 millimeter cannon and a 50 caliber machine gun.  He reported having no hearing protection in service and reported experiencing ringing and buzzing in the ears, and numbing of the ears after firing the guns in service.  The Veteran contends that hearing loss was incurred during active duty service from 1969 to 1970 and that he had hearing loss and tinnitus at separation from service in November 1970.

The Veteran has identified combat noise exposure in service.  The Veteran's DD 214 and personnel records show that he served as a light artillery crewman in the Army and he reported duties in Air Defense Artillery.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS similar to that of the Veteran, "Air Defense Artillery" and "Field Artillery," have a high probability of exposure to hazardous noise.  The record indicates that the Veteran was involved in combat, and the Board finds that the in-service exposure to acoustic trauma and symptoms reported by the Veteran are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) and (b) (West 2015) and 38 C.F.R. § 3.304(d).  Thus, the Board finds that the Veteran has provided credible lay evidence of combat-related noise exposure in service, and of experiencing hearing loss and tinnitus symptoms in service and at the time of his separation from service. 

The Board finds that the Veteran did not have post-service hazardous noise exposure.  The Veteran testified in April 2013 that post-service, he worked selling insurance for a year, and then worked for the Post Office delivering mail.  He reported having no recreational noise exposure. 

The evidence is at least in equipoise as to the question of whether the Veteran experienced chronic symptoms of hearing loss and tinnitus in service and continuous symptoms of hearing loss after service separation.  

On the authorized enlistment audiological evaluation in February 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
-5
-5
LEFT
15
5
5
10
25

A hearing loss disability was not identified at enlistment.  Service treatment records show that whispered voice testing was 15/15 in each ear on a November 1970 separation examination report.  An audiogram was not completed at separation.  The Veteran reported in Board hearing testimony that he was told that he had hearing loss at separation, but that audiometric testing could not be completed for a few days.  He elected not to stay and have the audiometric testing done because he was anxious to see his three-month-old baby.  

National Guard periodic evaluations submitted by the Veteran show that he had a hearing loss disability for VA purposes diagnosed at the time of his January 1986 enlistment with the Army National Guard and on subsequent hearing evaluations.

On the authorized audiological evaluation in January 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
45
LEFT
10 
10
0
10
35

On the authorized audiological evaluation in August 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
10
20
40
LEFT
 25
20
5
15
35

On the authorized audiological evaluation in March 1995, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
30
55
LEFT
 10
10
0
10
40

On the authorized audiological evaluation in October 2000, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
40
 50
LEFT
 15
10
5
10
45

Consistent with the Veteran's testimony, in a September 2009 notice of disagreement and a May 2010 substantive appeal, the Veteran indicated that he was told that he had hearing loss at separation from service in November 1970, but did not stay to have a full audiological evaluation conducted.  He also reported having hearing loss at separation during an August 2009 VA examination.  While a hearing loss disability within the meaning of 38 C.F.R. § 3.385 was not diagnosed in service treatment records, the Board finds that the Veteran has provided credible testimony as to the persistence of hearing loss and tinnitus symptoms at separation and continued problems with hearing loss and tinnitus post service.  The Board finds that the continuity of symptoms is supported by findings from the Veteran's National Guard audiograms which show that he had a hearing loss disability at the time of his January 1986 enlistment, and he continued have sensorineural hearing loss through his National Guard service.   Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that the Veteran experienced chronic symptoms of hearing loss and tinnitus in service and continuous symptoms after service separation.  See 38 C.F.R. § 3.303(b).  

Moreover, the Board finds that the August 2012 private audiological opinion provides competent, credible, and probative evidence which relates both bilateral hearing loss and tinnitus to in-service noise exposure.  The private audiologist opined, based on the severity and degree of the Veteran's hearing loss, and in view of his history, that it was more likely than not that his hearing loss was caused by military noise exposure.  The audiologist also opined that tinnitus was secondary to sensorineural hearing loss.  The Board finds that the opinion, based on the Veteran's verified in-service combat noise exposure is probative.  

Conversely, the Board finds that August 2009 and January 2014 VA opinions are not probative as they are not based on a fully accurate factual background.  While the Board finds that August 2009 audiological testing is adequate, the August 2009 and January 2014 medical opinions were based largely on a finding of "hearing within normal limits" or an absence of "any auditory threshold shift" on a cited December 1971 hearing evaluation.  However, a review of service treatment records shows that cited January 1967 and December 1971 audiological evaluations were for different veteran, and this was specifically noted in the Board's April 2013 remand.  Medical opinions or diagnoses based on inaccurate material facts are of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss and tinnitus are related to noise exposure in service.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


